de GRAFFENRIED, J. —
1. When a defendant in a criminal case tabes the stand and testifies as a witness in the case, he subjects himself to the same rules, relative to the impeachment of witnesses, as if he were a stranger to the case. This rule is firmly fixed, and is based upon sound principles; and the trial court committed no error in allowing the state, for the purpose of impeachment, to prove that the defendant was a man whose general character in the community in which he lived was bad. The trial court expressly limited this evidence to the impeachment of the defendant, who had testified as a witness in the case; and it also limited the *112evidence as to the bad character of the defendant to that period of his life which antedated the commission of the alleged offense for which he was being tried. In other words, in the admission of this testimony, the trial court, by express rulings, kept within the very letter of the law.
2. The action of a trial court in granting or refusing to grant a motion for a new trial in a criminal case is within the irrevisa ble discretion of the trial court; and the refusal of the trial court to grant the defendant’s motion for a new trial presents nothing to us for review.
Affirmed.